IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE                       :
                                        :      Case No: 1607005588
                                        :      In and For Kent County
      v.                                :
                                        :
JOHNNY R. JONES,                        :
                                        :
             Defendant.                 :

                                      O RDER

      Defendant has moved to have suppressed the evidence seized, which led to
charges of Driving Under the Influence of Alcohol, Resisting Arrest, Driving While
License Suspended, Failure to Have Insurance, Failure to Wear a Seatbelt and Failure
to Secure Passengers, in the course of a July 7, 2016 incident.
      The single issue is whether or not the arresting officer had reasonable suspicion
to make a traffic stop based on Defendant’s failure to be wearing a seatbelt.
      The circumstances commence with Defendant’s driving on a through street,
past the investigating officer’s vehicle, which was stopped on a side street, with his
in-car video in operation, placing the police car perpendicular and to the right of
passenger’s side of Defendant’s moving vehicle. At that point, the officer, who has
made “hundreds of seatbelt stops,” had an undefined suspicion that Defendant was
traveling without the benefit of seatbelt usage. Recognizing the inadequacy of such
a hunch to make a stop, the officer pulled out behind Defendant, traveling for a fairly
short distance. During that activity, the officer, whose in-car video continued to
operate throughout the process, concluded that Defendant was, in fact operating his
vehicle without wearing a seatbelt. The officer engaged his lights, and followed
Defendant for another brief period, when Defendant pulled on to a side street and
State v. Jones
Case No.: 1607005588
January 31, 2017

stopped. During the entire course, Defendant committed no other traffic violation –
speeding, swerving, going over the imaginary center line, equipment failure or
anything whatsoever. From the officer’s first observation of Defendant’s vehicle
through the point where Defendant had stopped, the officer had stopped, and the
officer walked to the driver’s door of Defendant’s vehicle, there was utterly no
impropriety of driver operation – other, of course, than the suspected seatbelt
violation.
       As of that time, additionally, the police video (aimed throughout directly at
Defendant driving his vehicle) recorded nothing that would provide any support at
all for a seatbelt violation. Moreover, when the officer arrived at the front door of
Defendant’s vehicle, both Defendant and his passenger were wearing seatbelts.
Finally, neither the police video nor the arresting officer himself picked up any
movement by either Defendant or his passenger, or any vehicle movement, suggesting
in any way that either occupant was maneuvering to engage the seatbelt while
traveling in front of the officer.
       While this matter was not presented or pursued as a pretextual stop, which was
appropriate, it is worth noting that, up until the officer’s personal contact with
Defendant, there was no reasonable suspicion of any underlying criminal (e.g. DUI)
activity; and, there was no extant belief of any issue of protection of others from a
traffic safety perspective.
       Understanding the foregoing, and recognizing that neither the police video nor
the posture of the occupants at the time of the stop, nor the immediate reaction of
Defendant to the officer’s accusation provides any support whatsoever for the

                                          2
State v. Jones
Case No.: 1607005588
January 31, 2017

officer’s suspicion, the State, nevertheless, takes the position that – ultimately
erroneous or not – the police had a reasonable suspicion that the vehicle occupants
were not wearing seatbelts in violation of statute. On that basis, the State argues that
the stop was legitimate. Both sides agree for these purposes that, if the stop is deemed
appropriate, then all further action by the arresting officer would be admissible.
       Accordingly, as first indicated, the question here is whether the officer had a
reasonable suspicion of a traffic violation, which would justify the stop. Given the
testimony provided by the officer, the presence of a suspicion on his part, that
Defendant was not utilizing a seatbelt as he traveled in front of the officer, may be
accepted. That does not, though, resolve the matter. That suspicion must be
reasonable to justify the stop.
       Since, as above described, the officer could not make anything above a hunch
relative to seatbelt usage when Defendant’s vehicle passed in front of the officer, the
reasonableness must develop during the time that the officer was following
Defendant. To begin with, that was not at all an extensive time. More importantly, no
video, no vehicular movement, no in-car activity, and no observation at the stop
provides even a hint of support. The officer indicated that, given his prolonged
experience, he trusts the impressions he obtains from his own observations more than
any of the foregoing. That may be so. It does not, however, given all of the
countervailing factors, provide the element of reasonableness necessary to turn the
suggestion of a suspicion into a legitimate stop.
       For those reasons, the stop is not the result of a reasonable suspicion of a traffic
violation. Therefore, the evidence accumulated following that stop must be

                                             3
State v. Jones
Case No.: 1607005588
January 31, 2017

suppressed.
      Defendant’s Motion to Suppress any evidence of driving under the influence
of alcohol is GRANTED.
      IT IS SO ORDERED.

                                           /s/ Robert B. Young
                                                    J.

RBY/lmc
oc: Prothonotary
cc: Stephen E. Smith, Esquire
     J’Aime L. Walker, Esquire
     Opinion Distribution




                                       4